Conviction is for robbery, the punishment being twelve years in the penitentiary.
The trial judge fixed appellant's bail pending appeal at three thousand dollars. By supplemental transcript it appears that after the trial term of court adjourned appellant sought release from custody pending appeal by entering into bond in the sum fixed by the court. Article 818, C. C. P., provides that such bond shall be approved by both the sheriff and the trial judge. *Page 431 
If it is not so approved the appeal will be dismissed. Miles v. State, 92 Tex.Crim. Rep., 244 S.W. 1009; Tolar v. State, 97 Tex.Crim. Rep., 260 S.W. 1043. The bond in the present instance appears to be approved by the sheriff only.
The appeal is therefore dismissed.
Dismissed.